Name: 94/43/EC: Commission Decision of 26 January 1994 amending Decision 93/13/EEC, laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  information and information processing;  agricultural policy;  European construction;  animal product;  tariff policy
 Date Published: 1994-01-28

 Avis juridique important|31994D004394/43/EC: Commission Decision of 26 January 1994 amending Decision 93/13/EEC, laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (Text with EEA relevance) Official Journal L 023 , 28/01/1994 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 55 P. 0377 Swedish special edition: Chapter 3 Volume 55 P. 0377 COMMISSION DECISION of 26 January 1994 amending Decision 93/13/EEC, laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (Text with EEA relevance) (94/43/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 14 (1) thereof, Whereas Commission Decision 93/13/EEC (3) lays down certain procedures for veterinary checks at Community border inspection posts on products from third countries; Whereas current rules which apply to weight limits for products which are sent as small packages to private persons must be adapted in order to take account of certain specific situations as regards the exchange on a traditional basis of products of animal origin, other than those referred to in Council Directive 72/462/EEC (4), as last amended by Regulation (EEC) No 1601/92 (5), originating in Greenland and the Faroe Islands and introduced into Denmark; Whereas the measures provided for in the Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is added to Article 5 of Decision 93/13/EEC: '3. Paragraph 1 shall not affect the weight limits applied to small packages up to a maximum of 5 kg containing products of animal origin other than those referred to in Directive 72/462/EEC (6) introduced into Denmark from Greenland and the Faroe Islands for direct consumption by private persons. ' Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 9, 15. 1. 1993, p. 33. (4) OJ No L 302, 31. 12. 1972, p. 28. (5) OJ No L 173, 27. 6. 1992, p. 13. (6) OJ No L 302, 31. 12. 1972, p. 28.